Citation Nr: 1008411	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-00 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a throat condition. 

2.  Entitlement to a rating higher than 10 percent for 
residuals of fracture of the right navicular bone. 

3.  Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1987 to September 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision in May 2005 of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Veteran withdrew his appeal on the remaining claim of service 
connection for a throat condition and the claims for increase 
for residuals of fracture of the right navicular bone (wrist) 
and for hemorrhoids. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the 
claim of service connection for a throat condition and the 
claims for increase for residuals of fracture of the right 
navicular bone (wrist) and for hemorrhoids have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009)


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the Appellant.  38 C.F.R. § 20.204.



On January 6, 2010, prior to a promulgation of a Board 
decision, the Veteran contacted the RO and withdrew his 
pending appeal on the remaining claim of service connection 
for a throat condition and the claims for increase for the 
right wrist and for hemorrhoids. 

The written record of the communication was forwarded by the 
RO to the Board and has been associated with the file.  
Accordingly, the Board does not have jurisdiction to review 
the claims and the appeal is dismissed.  38 U.S.C.A. § 7105. 


ORDER

The appeal of the claim of service connection for a throat 
condition and the claims for increase for residuals of 
fracture of the right navicular bone (wrist) and for 
hemorrhoids is dismissed.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


